
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.4



[Golf Trust Letterhead]



November 8, 2007


The Blair Group, LLC
Charleston, South Carolina
Attention: W. Bradley Blair, II

        Re: Consulting Agreement

Dear Brad:

        This letter is intended to constitute the consulting agreement (the
"Consulting Agreement") between The Blair Group, LLC (the "Firm") and Golf Trust
of America, Inc. ("GTA").

        1.     Consultant's Duties.    GTA hereby engages the Firm to provide W.
Bradley Blair II as a consultant and general advisor to GTA (the "Consultant"),
and the Firm hereby accepts such engagement, upon the terms and subject to the
conditions of this Consulting Agreement. During the Term (as defined below),
Consultant shall be reasonably available upon request to provide assistance and
advice with respect to the following matters (the "Consulting Services"):
post-closing matters related to the sale of the Innisbrook Resort; strategic
considerations in the sale of GTA's properties known as Stonehenge; litigation
support; and general consultation with senior management of GTA. Requests for,
and coordination of, Consulting Services will be made by the Chief Executive
Officer of GTA (the "CEO"). During the Term, Consultant is entitled to work for
other companies or persons subject to the limitations of this Consulting
Agreement, but the Firm agrees that the Consultant will be able to perform the
above described Consulting Services and that the Firm may not substitute any
other person to provide the Consulting Services.

        2.     Compensation.    As compensation for Consulting Services during
the Term, GTA agrees to pay the Firm an hourly fee at the rate of $400 per hour
the ("Fees"). In addition, GTA agrees to reimburse the Firm for reasonable
expenses incurred by the Consultant in conjunction with the provision of
Consulting Services. GTA agrees to pay the Fees and reimbursable expenses within
15 days after receiving an invoice, in reasonable detail, from the Firm.

        3.     GTA Assistance.    In connection with the provision of Consulting
Services by the Firm in accordance with the procedures set forth in paragraph 1
above, GTA will provide the Consultant with the following during the Term:
(i) parking at the corporate offices of GTA or reasonable reimbursement for the
same; (ii) continued use of the Consultant's GTA-provided Blackberry, access to
GTA's business records and access to GTA's network server for offsite
performance of the Consulting Services; (iii) reasonable work space and use of
office equipment and resources at GTA's corporate office for use in the
provision of the Consulting Services; and (iv) access to administrative support
at GTA's corporate office.

        4.     Authority.    The Consultant agrees that he will not represent
himself as an officer, principal or employee of GTA. The Consultant also agrees
that he will not exceed the specific authority granted under this Consulting
Agreement or cause anyone to believe that he has any authority to represent or
bind GTA to any matter beyond the scope of the described Consulting Services.

        5.     Independent Contractor.    Both the Firm and GTA agree that this
Consulting Agreement will not create any employment, partnership or joint
venture relationship between GTA and the Firm or the Consultant. The Firm and
the Consultant each agrees to conduct itself at all times as an independent
contractor, and the Firm agrees to pay any wages, taxes, insurance or other
obligations, including obligations for any persons retained to perform the
Consulting Services. Also, nothing under this Consulting Agreement shall create
any joint or shared employment relationship between the parties.

--------------------------------------------------------------------------------




The Firm will be solely responsible for payment of any taxes or other amounts
resulting from compensation for the Consulting Services

        6.     Confidentiality.    It is stipulated and agreed that the Firm and
the Consultant have knowledge of, and may become aware of additional,
confidential and privileged information relating to GTA's business, including
but not limited to business strategies, details of contracts and correspondence,
budget and financial information, selective personnel matters and other
confidential material regarded by GTA as proprietary and confidential (the
"Confidential Information"); provided, that any such information that becomes
available to the public through means other than disclosure by the Firm or the
Consultant will not be deemed Confidential Information. The Firm and the
Consultant agree that the Confidential Information belongs to and is a key part
of the assets and goodwill of GTA, and that the unauthorized use or disclosure
of the Confidential Information would seriously damage GTA in its business. The
Firm and the Consultant agree that during the Term and thereafter, each of them
will not directly or indirectly use, reveal, or allow to be revealed any
Confidential Information except as expressly authorized by GTA or as required by
law. Upon the termination of this Consulting Agreement, the Firm and the
Consultant agree to return any Confidential Information in their possession to
GTA.

        7.     Term and Termination.    This Consulting Agreement shall commence
on November 8, 2007 and shall continue through June 8, 2008 (the "Term"). GTA
may terminate this Consulting Agreement, upon 30 days notice, if such
termination is based upon any material breach of this Consulting Agreement by
the Firm or the Consultant. The Firm may terminate this Consulting Agreement
upon 30 days notice. If this Consulting Agreement is terminated pursuant to this
paragraph 7, GTA will continue to make the payments provided for in paragraph 2
through the date of termination.

        8.     Indemnity.    GTA hereby agrees to indemnify and hold harmless
the Firm and the Consultant and any of their respective affiliates (the
"Indemnified Persons") from and against all claims, liabilities, losses, damages
and expenses (including reasonable legal fees and disbursements of counsel)
(collectively, the "Losses") in connection with, relating to or arising out of
the Consulting Services; provided, that GTA shall not be required to provide
such indemnification to the extent that any such Losses are finally determined
by a court of competent jurisdiction to have resulted primarily from the gross
negligence, willful misconduct or bad faith of the Firm or the Consultant.

        9.     Notices.    All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when (i) personally delivered, (ii) delivered by a private delivery
service such as Federal Express or (iii) placed in the United States mail by
certified mail, return receipt requested, postage prepaid, addressed to the
parties hereto as follows (provided that notice of change of address shall be
deemed given only when received):

  To GTA:   Golf Trust of America, Inc.
10 North Adger's Wharf
Charleston, SC 29401
Attn: President  
To the Firm:
 
The Blair Group LLC
At the address currently on record with GTA

The address of both GTA and the Firm may be changed from time to time by either
party serving notice upon the other.

        10.   Non-Waiver.    No waiver by either party of any breach by the
other party of any provision hereof shall be deemed to be a waiver of any later
or other breach thereof or as a waiver of any such or other provision of this
Consulting Agreement.

        11.   Entire Agreement.    This Consulting Agreement contains the entire
understanding and agreement between the parties with respect to the matters set
forth herein, supersedes any other

2

--------------------------------------------------------------------------------




agreements between the parties hereto concerning the subject matter hereof, and
may not be amended, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing, executed by all parties hereto.

        12.   Controlling Law.    This Consulting Agreement and all questions
relating to its validity, interpretation, performance or enforcement, shall be
governed by and construed in accordance with the laws of the State of South
Carolina, notwithstanding any South Carolina or other conflict-of-interest
provisions to the contrary. All judicial proceedings in connection with this
Consulting Agreement will be brought in any federal or state court of competent
jurisdiction in Charleston County, South Carolina, and each party hereby accepts
the exclusive jurisdiction and venue of such courts.

        13.   Successors.    This Consulting Agreement is binding on the parties
hereto, and their respective heirs, representatives, successors and assigns
except that no party may assign or transfer such party's rights or obligations
under this Agreement without the prior written consent of the other party.

        14.   Counterparts.    This Consulting Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

        15.   Severability.    Except as equity may require, should any
provision of this Consulting Agreement or any part thereof be held invalid or
unenforceable, the same shall not affect or impair any other provision of this
Consulting Agreement or any part thereof, and the invalidity or unenforceability
of any provision of this Consulting Agreement shall not have any effect on or
impair the obligation of the GTA, the Firm or the Consultant.

  Sincerely,
 
Golf Trust of America, Inc.
 
/s/  MICHAEL PEARCE      

--------------------------------------------------------------------------------

By: Michael Pearce
Title: Chief Executive Officer
Acknowledged and Agreed:
 
The Blair Group LLC
 
/s/  W. BRADLEY BLAIR, II      

--------------------------------------------------------------------------------

By: W. Bradley Blair, II
Title: Manager
Date: 11-8-07
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.4



[Golf Trust Letterhead]
November 8, 2007
